               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

United States of America,                        )
                                                 )
                 Plaintiff,                      )        Case No: 16 C 50016
                                                 )
          v.                                     )
                                                 )        Judge Philip G. Reinhard
Tracy D. Shipman,                                )
                                                 )
                 Defendant.                      )

                                            ORDER

       For the following reasons, defendant’s 28 U.S.C. § 2255 motion [1] is denied.
The court declines to issue a certificate of appealability.

                                  STATEMENT-OPINION

Procedural history

        On January 27, 2016, defendant Tracy D. Shipman filed a motion challenging his
sentence under 28 U.S.C. § 2255 [1]. 1 On April 6, 2016, the court stayed this matter
pending relevant decisions from the Seventh Circuit [12]. The court lifted the stay on
March 10, 2017, following the Supreme Court’s decision in Beckles v. United States, 137
S.Ct. 886 (2017) [18]. After the court ordered supplemental briefing regarding the
Supreme Court’s decision in Beckles, on November 20, 2017, the court ruled defendant’s
motion untimely and granted a certificate of appealability [27]. Defendant appealed and
the Seventh Circuit vacated the court’s order and remanded the matter on June 5, 2019.
Shipman v. United States, 925 F.3d 938 (7th Cir. 2019). On July 9, 2019, the court ordered
the parties to file memoranda in response to the Seventh Circuit’s remand [35]. The issue
is now fully briefed and ready for the court’s review.

    Shipman v. United States, 925 F.3d 938 (7th Cir. 2019)

       In defendant’s appeal to the Seventh Circuit of the dismissal of his § 2255 petition
as untimely, he argued his sentence under the then-mandatory sentencing guidelines
categorized him as a career offender based on two prior convictions of “crimes of violence”
under the unconstitutionally vague residual clause. Following its decision in Cross v.
United States, 892 F.3d 288 (7th Cir. 2018), which was decided pending defendant’s
appeal, the Seventh Circuit agreed that Cross impacted defendant’s argument that his

1According to the Federal Bureau of Prisons’ website, defendant (registration number 12369-424) is
currently housed in a residential reentry center in Dallas, TX, with a release date of December 13,
2019. See https://www.bop.gov/inmateloc (last visited October 21, 2019).
petition was timely. Cross held that under Johnson v. United States, 135 S.Ct. 2551 (2015),
the guideline’s residual clause is unconstitutionally vague regarding mandatory sentencing
ranges for pre-Booker defendants. Therefore, defendant’s challenge to his career-offender
enhancement under the mandatory guidelines residual clause was timely.

        The court next assessed whether it could resolve the case on the merits. First, the
court looked at defendant’s residual clause challenge. Defendant argued his Arkansas
burglary convictions (which formed the basis for his career-offender status) no longer fit
under the residual clause. The government argued defendant failed to raise this vagueness
challenge when he was sentenced in 2003, therefore, the claim was procedurally defaulted.
However, the Seventh Circuit found that, under Cross, a defendant sentenced under the
residual clause can demonstrate cause and prejudice to excuse procedural default. Cross,
892 F.3d 294-96 (“A petitioner may…overcome procedural default by showing cause for
the default and actual prejudice.”). Next, the court stated that Johnson and Cross “are of
no help to [defendant] unless he was sentenced under the residual clause.” Shipman, 925
F.3d at 943. Defendant must still assert that his sentence was dictated by the
unconstitutionally vague language of the mandatory residual clause. The court then noted
it could not make that determination because the district court did not reach the issue.
“Without knowing which provision the district court relied on to classify Shipman as a
career offender, we cannot assess the merits of Shipman’s claim under Johnson and Cross.”
Id.

        Second, the court addressed defendant’s claim that his Arkansas burglary
convictions did not qualify under the guideline’s enumerated-offenses clause. The court
noted the Arkansas burglary statute in effect at the time of defendant’s convictions included
vehicles as “occupiable structures.” Defendant argued that since the Arkansas burglary
statute included vehicles, it was not generic and therefore did not qualify as a crime of
violence. The government responded by arguing that defendant’s grounds for attacking
his career-offender status were available to him at the time of his sentencing and within the
one-year statute of limitations required by § 2255. The government further argued there
has been no change in the law. Again, the Seventh Circuit stated that the district court must
explain defendant’s career-offender designation in order to address this argument.

Analysis

        After holding that defendant’s § 2255 petition challenging his career-offender
enhancement under the mandatory guidelines residual clause was timely (pursuant to the
court’s ruling in Cross), the Seventh Circuit considered this matter on the merits. However,
the court held it was unable to make any determination of the case on the merits because
the district court did not specifically state at sentencing whether defendant’s Arkansas
burglary convictions (which formed the basis for his career-offender status) rested on the
residual clause or the enumerated-offenses clause. Defendant suggests the court should
narrow its inquiry to a determination of whether the burglary convictions qualify as
enumerated-offenses. However, the court reads the Seventh Circuit’s opinion to direct the
court to make a determination whether defendant was sentenced under the residual clause
or the enumerated-offences clause.

                                             2
        For clarification, in 2003, when defendant was sentenced, the career offender
provision of U.S.S.G. § 4B1.2(a)(2) included an offense under federal or state law,
punishable by imprisonment of at least one year that “is a burglary of a dwelling, arson, or
extortion, involves use of explosives, or otherwise involves conduct that presents a serious
potential risk of physical injury to another.” This section included both the enumerated-
offenses clause (the first part), and the residual clause (beginning with “or otherwise…”).

        The court has carefully reviewed the record, including the presentence investigation
report, reports regarding the underlying Arkansas crimes, defendant’s statement,
transcripts from the sentencing hearing (which took place over the course of three days),
the court’s notes, and defendant’s plea agreement with the government (wherein defendant
admits to his career-offender status). The court specifically notes that defendant was given
an opportunity to object to any portion of the presentence report and he took advantage of
that and objected to several areas of the report. He did not, however, object to his career
offender status – made possible by his two Arkansans convictions. The record is replete
with references to defendant’s Arkansas convictions specifically as “residential
burglaries.” The factual basis for the burglaries provides how defendant gained access into
multiple “residences” and stole firearms and other items of value. While not explicitly
stated in the presentence report or by the court at the time, now taking all the details of the
record into consideration, the court finds defendant’s career offender status at sentencing
in 2003, was based on a finding of defendant’s Arkansas convictions as “crimes of
violence” under the enumerated-offenses clause (“burlar[ies] of dwelling[s]”) in U.S.S.G.
§ 4B1.2(a)(2). Moreover, no reference is made of the “residual clause” during the entire
proceedings at sentencing by anyone. If the residual clause was involved, the practice at
the time (and presently) would have been to specially refer to it.

        Because the court finds defendant’s prior convictions were considered under the
enumerated-offenses clause and not the residual clause, defendant is foreclosed from relief
under Johnson. As noted in Cross, “[u]nder Johnson, a person has a right not to have his
sentence dictated by the unconstitutionally vague language of the mandatory residual
clause.” Cross, 892 F.3d at 294 (emphasis omitted). However, separate and apart from
defendant’s argument that he was sentenced under the residual clause for the opportunity
for relief under Johnson, defendant also argues his Arkansas convictions do not qualify
under the sentencing guidelines enumerated-offenses clause. He argues that since the
Arkansas burglary statute (at the time of his sentencing) included “vehicles,” it could not
be considered a “generic crime” (as it was broader than the Supreme Court definition of
“generic burglary”) and, therefore, did not qualify as a crime of violence. On this point,
the court agrees with the government that the opportunity for defendant to attack his career
offender status designation was available to him at the time of sentencing. From the record,
defendant (represented by competent counsel) clearly knew and understood his prior
Arkansas convictions of “residential” burglary were being used to categorize him as a
career offender. Therefore, defendant was afforded the opportunity to challenge his
conviction and sentence through a § 2255 petition within the applicable time period.
Defendant cannot now seek relief.




                                              3
       For the above stated reasons, the court denies defendant’s motion pursuant to 28
U.S.C. § 2255


Certificate of Appealability

        Finally, pursuant to Rule 11(a) of the Rules Governing § 2255 Proceedings For
the United States District Courts, the court declines to issue a certificate of appealability.
A certificate may issue only if defendant has made a substantial showing of the denial of
a constitutional right. 28 U.S.C. § 2253(c)(2). The court finds that while defendant has
attempted to raise constitutional claims through his motion for relief under § 2255, his
claims are without merit and the court does not find that “reasonable jurists could debate
whether (or, for that matter, agree that) the [motion] should have been resolved in a
different manner or that the issues presented were adequate to deserve encouragement to
proceed further.” See Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014) (quotations
omitted). As such, the court declines to issue a certificate of appealability. This matter is
terminated.


Date: 10/28/2019                               ENTER:


                                               ____________________________________
                                                   United States District Court Judge


                                                                      Electronic Notices. (LC)




                                              4
